Citation Nr: 0027442	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  97-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension.  

2.  Entitlement to a compensable evaluation for residuals of 
left inguinal hernia repair and abdominoplasty. 

3.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The record contains competent evidence of a heart 
disorder to include hypertension during active service and 
the veteran filed his claim shortly after separation from 
service. 

2.  There has been no recurrence of hernia since repair of 
the left inguinal hernia in 1994.

3.  The veteran's service-connected hiatal hernia with reflux 
is manifested by mild gastroesophageal reflux disease, but it 
is not productive of regurgitation accompanied by substernal 
or arm or shoulder pain, nor is it manifested by considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder to include hypertension is well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensation evaluation for residuals 
of left inguinal hernia repair and abdominoplasty have not 
been met during any period since service connection became 
effective.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (1999).

3.  The criteria for an evaluation of in excess of 10 percent 
for hiatal hernia with reflux have not been met at any time 
since service connection became effective.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the veteran's entrance examination dated in October 1977, 
in the physician's summary section, it was noted that one 
year earlier the veteran was seen because he was slightly 
overweight.  Questionable high blood pressure had been 
reportedly noted at that time, which was within normal limits 
after weight loss.  A periodic service examination dated in 
March 1982 revealed elevated blood pressure in the standing 
position.  The veteran was referred to the blood pressure 
clinic where five-day blood pressure check results were 
within normal limits.  An electrocardiographic examination 
(EKG) performed in June 1992, was interpreted as showing 
marked sinus bradycardia with first degree AV 
(atrioventricular) block with occasional premature atrial 
complexes.  The EKG was interpreted as abnormal.

The service medical records also show that in 1994 the 
veteran underwent repair of a left direct inguinal hernia 
with mesh and an abdominoplasty.  The abdominoplasty scar was 
revised in June 1994.  The veteran underwent exploration and 
excision of scar tissue in 1995 as a result of pain and 
tenderness in the left groin.

In August 1995, an upper gastrointestinal examination 
revealed a small sliding hiatal hernia and some reflux with 
no evidence of ulceration.  The veteran's August 1995 report 
of medical history showed that his most recent blood pressure 
reading was within normal limits.  The report of medical 
history also noted the hernia repair surgery and reflux 
esophagitis.  It was noted that the veteran complained of 
sensation in the lower abdomen when standing for long periods 
of time and lifting weights.  He also complained of numbness 
in the mid abdomen.  

The veteran was accorded a VA general medical examination in 
October 1996.  At that time, he reported that he continued to 
experience left inguinal area pain after standing for longer 
than thirty minutes.  He reported that the pain was relieved 
with sitting.  He also reported that he had intermittent 
hypertension in 1982.  He reported that once he discontinued 
his caffeine intake, his hypertension resolved.  He also 
reported that he diagnosed with a hiatal hernia and reflux 
esophagitis in 1995, after an upper gastrointestinal tract 
series was performed for evaluation of epigastric burning.  
He reported that he continued to experience epigastric 
burning with the consumption of salty, spicy, or acid foods.  

On examination, blood pressure readings were as follows: 
128/90 in the right arm, sitting; 128/88; and 134/88.  The 
veteran's heart had a regular rate and a regular rhythm 
without any murmurs.  The veteran's abdomen was soft and 
nontender.  There was a 11/2 foot long scar over the inferior 
aspect of his abdomen secondary to the abdominoplasty.  The 
scar was nontender and not disfiguring.  An EKG was 
interpreted as revealing an unusual P Axis and possible 
ectopic atrial bradycardia.  The EKG was described as 
abnormal.  There was evidence of a left inguinal hernia.  The 
diagnoses were status post left inguinal hernia repair with 
residual pain; status post abdominoplasty; and mild 
borderline hypertension.  

VA outpatient treatment record dated in November 1996 shows 
that the veteran was seen with complaints of left groin pain.  
He also complained of testicular swelling and tenderness of 
testicle.  On examination, the left scrotal sac had increased 
in size with marked tenderness of epidytimus.  The diagnosis 
was epidytimus inflammation and hernia pain.

VA outpatient treatment record dated in July 1997 shows that 
the veteran was seen with complaints of chest pain.  The 
impression was questionable chest pain.  

The veteran was accorded a VA heart examination in September 
1997.  At that time, he reported that he experienced 
heartburn three times per week.  He related that his symptoms 
were exacerbated by running, breathing hard, and spicy foods.  
He also reported that his left inguinal hernia was repaired 
in 1995 and 1997, but that he continued to experience a 
burning sensation in the left inguinal hernia area, 
postoperatively.  He also experienced numbness in the same 
area after standing for approximately one hour.  He also 
reported that he was diagnosed with hypertension during a 
follow-up of his inguinal hernia in 1997.  

On examination, blood pressure readings were as follows: 
132/90 in the left arm arm, sitting; 128/92, thigh cuff; and 
128/92, right arm.  The veteran's heart rate was 88 beats per 
minute and regular.  Examination of the veteran's abdomen 
revealed a surgical scar horizontally across the lower 
abdomen.  Examination of the veteran's groin revealed no 
hernias and there was normal sensation in the inguinal area.  
There was generalized tenderness around the incision from the 
previous herniorrhaphy in the left inguinal area.  
Examination of the eyes revealed no evidence of hypertensive 
retinopathy.

The veteran's EKG revealed normal sinus rhythm, a first 
degree AV block, an interval of 216 microseconds and it was 
noted that an anterior infarction of undetermined age could 
not be ruled out.  The EKG was again described as abnormal.  
The examiner commented that he did not have access to any of 
the veteran's previous EKG's.  The diagnoses were 
gastroesophageal reflux disease and hiatal hernia; left 
inguinal hernia repair with subsequent exploratory procedure, 
no recurrence of inguinal hernia; and hypertension with 
history of taking Phentermine.  It was noted that the 
veteran's blood pressure should be determined after he had 
been off stimulants for a greater period of time.  

A VA outpatient treatment record dated in September 1997 
shows that the veteran was seen with complaints of a burning 
pulling sensation on left testicle.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in September 1998.  At that time, he 
testified that he was told during service that he had a slow 
heart and murmur.  He noted that post service he had an 
abnormal EKG.  He further testified that he had not been 
treated for hypertension, but that sometimes he experienced 
blurred vision.  He testified that he following his hernia 
repair surgery, he experienced pain and a burning sensation 
in the area of the surgery.  He explained that standing and 
strenuous activity aggravated his symptoms.  He also 
testified that he did not wear a truss or jockstrap.  He 
further testified that he experienced heartburn daily and 
took over the counter medication for relief.  

Pertinent Law and Regulations

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of Section 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim is 
denied and there is no further duty to assist the veteran 
with the development of evidence pertinent to that claim.  
See Epps v. Gober, 126 F.3rd 1464, 1468 (1997); 38 U.S.C.A. § 
5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999). Regulations also provide that service connection may 
be granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307), so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds in service will permit service connection for 
arthritis, disease of the heart first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
Section 3.303(b) if the condition is observed during service 
or during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Heart disorder, to include hypertension

The veteran was separated from service in January 1996, and 
claimed entitlement to compensation benefits in February 
1996.  His service medical records show abnormal findings on 
his June 1992 EKG examination.  Moreover, his October 1996 
post service VA EKG examination showed abnormal findings.  
Given the short duration of time between the in-service 
abnormal EKG and his claim for service connection, the 
service medical records are sufficient to show a current 
diagnosis of disability, the incurrence of a related disease 
or injury in service, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
See Hampton v. Gober, 10 Vet. App. 481 (1997), see also Adams 
v. West, 13 Vet. App. 453 (2000).  The Board finds, 
therefore, that the claim of entitlement to service 
connection for a heart disorder to include hypertension is 
well grounded.  Additional development is required, however, 
prior to considering the substantive merits of the claim.  
Therefore, the issue is being remanded to the RO.

Increase Ratings

The appellant's claims are well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in the VA's 
Schedule for Rating Disabilities codified in 38 C.F.R. Part 
4, and represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Left inguinal hernia repair

The veteran has asserted that he suffers a great deal of pain 
due to his service-connected residuals of his left inguinal 
hernia repair.  In this regard, he has requested that 
consideration of a higher rating for functional impairment 
caused by pain pursuant to DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202, held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran's representative makes an argument pertinent to the 
factors noted in DeLuca.  In this regard, the Board notes 
that the Court also held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  Diagnostic Code 7338 is not premised on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Thus, Deluca is not applicable.  

The postoperative residuals of the veteran's left inguinal 
hernia repair are currently rated as noncompensably disabling 
under Diagnostic Code 7338.  38 C.F.R. § 4.115, Diagnostic 
Code 7338.  A noncompensable evaluation is assigned for 
hernia which is not operated, but remediable, or is small and 
reducible or without true hernia protrusion.  A 10 percent 
evaluation is provided for an inguinal hernia which is 
postoperative, recurrent, readily reducible, and well 
supported by truss or belt.  The next higher rating of 30 
percent is assigned for an inguinal hernia which is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  Finally, a 
60 percent evaluation is warranted for an inguinal hernia 
which is large, postoperative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.

The record reflects that the veteran underwent left hernia 
repair and abdominoplasty in 1994.  Postoperatively, he 
continued to complain of pain in the inguinal area without 
evidence of recurrence.  

When examined by VA in October 1996 and September 1997, the 
veteran reported that he experienced a burning sensation in 
the left inguinal hernia area and pain after standing for 
longer than thirty minutes.  On examination there were no 
hernias and there was normal sensation in the inguinal area.  
There was evidence of generalized tenderness around the 
incision from the previous herniorrhaphy in the left inguinal 
area.  

Since there is no evidence that there has been recurrence of 
the hernia since the surgery, the disability does not meet 
the criteria for a compensable evaluation for any period 
since the grant of service connection. 

Hiatal hernia with reflux

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned with two or more of the 
symptoms for the 30 percent evaluation, but of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  

The Board finds that the objective medical evidence does not 
disclose an overall disability picture with symptoms to the 
degree of severity to support an evaluation in excess of 10 
percent.   As noted above, the most recent VA examination 
report essentially shows mild esophageal reflux disease with 
hiatal hernia.  Episodic vomiting or diarrhea was not 
indicated, nor was there evidence of melena noted.  While it 
is apparent that the veteran has recurrent epigastric 
distress with some heartburn, there is no medical evidence of 
substernal or arm or shoulder pain, nor is there any 
indication of considerable impairment of health attributable 
to his gastrointestinal condition.  Therefore, the Board 
finds that the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 10 percent 
for the veteran's hiatal hernia with reflux.  



ORDER

The claim of entitlement to service connection for a heart 
disorder, to include hypertension is well grounded.  To this 
extent only, the appeal is granted.

A compensable evaluation for right inguinal hernia repair is 
denied.

A rating in excess of 10 percent for hiatal hernia with 
reflux is denied.


REMAND

Because the claim of entitlement to service connection for a 
heart disorder, to include hypertension is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran's service medical records show periodic elevated 
blood pressure readings.  An EKG performed in June 1992 
revealed abnormal findings.  An EKG performed in October 1996 
also revealed abnormal findings.  A more recent EKG showed an 
old infarct.  The veteran has a current diagnosis of 
hypertension.  The nature of the current disability and its 
relationship to service is not clear.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
furnish information as to any treatment 
he received for hypertension or other 
cardiovascular disability prior to 
service.  The RO should then take all 
necessary steps to obtain those records 
and associate them with the claims 
folder. 

2.  The veteran should be provided an 
appropriate examination for the purpose 
of determining whether the veteran has a 
cardiovascular disease, and if so, 
whether such disease is related to active 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

The examiner should provide an opinion, 
based on the available evidence and sound 
medical principles, as to whether any 
current cardiovascular disorder is at 
least as likely as not related to the 
symptoms and findings documented in the 
service medical records, or at least as 
likely as not had its onset in service.  
The examiner should provide the rationale 
for any opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed. 
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
heart disease to include hypertension.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is necessary for the adjudication of his claim, and 
that his failure, without good cause, to appear for scheduled 
examination could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals 



 

